SUAREZ, J.
Kevin Rivero appeals from an order denying his petition for relief pursuant to Florida Rule of Criminal Procedure 3.850. Mr. Rivero did not file his notice of appeal until September 19, 2006, which was beyond the thirty-day time limit for appeal. The defendant does not address the timeliness of the appeal but only the merits. Therefore, we dismiss the appeal without prejudice to the petitioner to seek a belated appeal of the order denying the 3.850 motion pursuant to Florida Rule of Appellate Procedure 9.141(c).